WHEELER, District Judge
(after stating the facts). The free list of the act of 1897 provides for:
“565. Glass plates or discs, rough-cut or unwrought, for use in the manufacture of optical instruments, spectacles, and eye glasses and suitable only for such use: provided, however, that such discs exceeding eight inches in diameter may be polished sufficiently to enable the character of the glass to be determined.” Act July 24, 1897, c. 11, § 2; Free List, 30 Stat. 198 [U. S. Comp. St. 1901, p. 1684].
This importation is of square plates less than eight inches across, which had been polished on opposite edges for determining the character and fitness of the glass for these uses. The evidence taken in this court shows that this polish is all taken off in making the articles intended, and is not of any use for that purpose; while the polishing of the -large discs for determining the character of the glass is done upon the broad surfaces, and is of use in making them into lenses. What was done to these plates would merely ascertain whether they would come within the description of this paragraph, and not do anything towards their manufacture, and they were therefore unwrought.
This difference in the effect of what is done to the respective sizes, which is presumed to have been known to Congress, seems to account for the provision allowing what is done to the larger size without mentioning the other.
Decision reversed.